


Exhibit 10.18

 

GROUND LEASE

 

BETWEEN

 

HICKORY CROSSING, LLC
as Landlord

 

and

 

CARROLLTON BANK
as Tenant

 

Date: November 4, 2003

 

Property:

 

Hickory Crossing
Harford County, Maryland

 

--------------------------------------------------------------------------------


 

Table of Contents

 

 

 

 

Page

 

 

 

 

1.

Definitions

 

1

2.

Preconditions to Tenant’s Lease Obligations

 

4

3.

Lease Term

 

6

4.

Landlord’s Construction and Other Site Obligations

 

7

5.

Tenant’s Construction Obligations

 

7

6.

Use of Property

 

8

7.

Limitation on Multiple Banking Uses

 

9

8.

Rent

 

10

9.

Common Elements Operating Costs

 

10

10.

Taxes and Assessments

 

11

11.

Utilities

 

12

12.

Maintenance

 

13

13.

Alterations

 

13

14.

Trade Fixtures

 

13

15.

Signs

 

13

16.

Landlord’s Access

 

14

17.

Rules and Regulations

 

14

18.

Indemnification

 

15

19.

Insurance and Casualty

 

16

20.

Eminent Domain

 

18

21.

Assignment and Subletting

 

19

22.

Mechanics’ Liens and Other Liens

 

21

23.

Quiet Enjoyment

 

22

24.

Landlord’s Right to Mortgage; Attornment

 

22

25.

Estoppel Certificates

 

22

26.

Acts of Other Tenants

 

23

27.

Environmental Matters

 

23

28.

Defaults and Remedies

 

24

29.

Bankruptcy or Insolvency

 

26

30.

Miscellaneous Provisions

 

26

 

--------------------------------------------------------------------------------


 

GROUND LEASE

 

THIS LEASE (the “Lease”), dated 11/4/, 2003, is made and entered into by and
between HICKORY CROSSING, LLC, a Maryland limited liability company (the
“Landlord”) having an office at 14 Back River Neck Road, Baltimore, Maryland
21221, and CARROLLTON BANK, a Maryland state chartered commercial bank (the
“Tenant”) having an office at 344 North Charles Street, Suite 300, Baltimore,
Maryland 21201-4301

 

INTRODUCTORY STATEMENT

 

Landlord is the owner of certain unimproved real property containing
approximately 4.554 +/- acres, located in Hickory, Harford County, Maryland,
which is identified as Lots 3, 5, 6 and 7, and outlined in green (the
“Commercial Center”) on the Revised Final Plat, Division of Lot 3 — Formerly the
Land of A-Blair Syndicate, dated March 7, 2003, (the “Plat”) as prepared by
Frederick Ward & Associates (“Landlord’s Engineer”), which Plat is attached
hereto as Exhibit A and incorporated herein by reference. Also attached hereto
as Exhibit A-1 is the Conceptual Development Plan for the Property (the
“Conceptual Development Plan”), prepared by Landlord’s Engineer.

 

Landlord desires to lease to Tenant and Tenant desires to rent from Landlord a
portion of the Commercial Center identified as Lot 3 on the Plat, containing
approximately 38,515 +/- square feet of land area and approximately .82 +/-
acres as outlined in red on the Plat (the “Property”) subject to and in
accordance with the terms and conditions hereinafter set forth.

 

NOW, THEREFORE, for good and valuable consideration, Landlord leases to Tenant
and Tenant rents from Landlord the Property; together with the right to use the
Common Elements (as hereinafter defined) in common with others during the Term
(as hereinafter defined) of this Lease, and any renewal or extension thereof.
This Lease is made upon the following terms and conditions:

 

1.                                     Definitions. As used in this Lease, the
following terms are defined as follows:

 

1.1.                              Additional Rent — see Section 8.2.

 

1.2.                              Annual Rent —

 

Applicable Portion of Term

 

 

 

Monthly
Installment

 

Beginning

 

Ending

 

Annual Rent

 

(Annual ÷ 12)

 

Rent Commencement Date (“RCD”)

 

5th anniversary of RCD

 

$

95,000.00

 

$

7,916.67

 

5th anniversary of RCD

 

10th anniversary of RCD

 

$

104,500.00

 

$

8,708.33

 

10th anniversary of RCD

 

15th anniversary of RCD

 

$

114,950.00

 

$

9,579.17

 

15th anniversary of RCD

 

20th anniversary of RCD

 

$

126,445.00

 

$

10,537.08

 

First Extension Term, if exercised

 

 

 

$

139,089.50

 

$

11,590.79

 

Second Extension Term, if exercised

 

 

 

$

152,998.45

 

$

12,749.87

 

Third Extension Term, if exercised

 

 

 

$

168,298.30

 

$

14,024.86

 

Fourth Extension Term, if exercised

 

 

 

$

185,128.13

 

$

15,427.34

 

 

--------------------------------------------------------------------------------


 

1.3.                                Building — refers to the one-story masonry
building of approximately 3,100 +/- square feet to be constructed by Tenant at
its cost on the Property, together with all alterations, additions,
improvements, repairs, restorations and replacements thereof.

 

1.4.                              Commencement Date - the date of execution of
this Lease by Landlord and Tenant.

 

1.5.                              Common Elements — The two (2) pylon signs (and
the land immediately surrounding the same) to be provided and maintained by
Landlord for the benefit of the Commercial Center.

 

1.6.                              Common Elements Operating Costs — See
Section 9.2.

 

1.7.                              Environmental Laws — all applicable federal,
state, or local law, ordinance, or regulation, as may be amended from time to
time, including, but not limited to the Resource Conservation and Recovery Act,
the Toxic Substances Control Act, the Comprehensive Environmental Response,
Compensation and Liability Act, the Clean Air Act, and the Clean Water Act that
regulate any hazardous or toxic substance, material, or waste and amendments
thereto.

 

1.8.                              Extension Term — See Section 3.2.

 

1.9.                              Hazardous Materials — any hazardous or toxic
substance, material, or waste, including, but not limited to, those substances,
materials, and wastes listed in the United States Department of Transportation
Hazardous Materials Table (49 CFR 172.101) or by the Environmental Protection
Agency as hazardous substances (40 CFR Part 302) and amendments thereto, or such
substances, materials and wastes regulated under any Environmental Laws.

 

1.10.                        Initial Term — See Section 3.1.

 

1.11.                        Landlord’s Delivery Date - the date on which
Landlord delivers the Property to Tenant following substantial completion of
Landlord’s Land Site Improvements. Landlord’s Engineer shall notify Tenant of
such date in writing and such notification shall be conclusive in the absence of
bad faith or fraud.

 

1.12.                        Landlord’s Land Site Improvements - those
improvements, more particularly described in Exhibit B attached hereto and
incorporated herein by reference, to be constructed by Landlord on or adjacent
to the Property in accordance with the terms and conditions of this Lease.

 

2

--------------------------------------------------------------------------------


 

1.13.                        Landlord’s Notice Address — the following address
for notices or such other address as Landlord may designate in writing from time
to time:

 

Hickory Crossing, LLC

c/o Kirk A. Salvo, Manager

14 Back River Neck Road

Baltimore, Maryland 21221

 

With a Copy to:

 

David H. Cole, Esquire

Law Office of Curtis C. Coon, LLC

305 West Chesapeake Avenue — Suite 105

Towson, Maryland 21204

 

1.14.                        Landlord’s Payment Address — the following address
for rent payments or such other address as Landlord may designate in writing
from time to time:

 

Hickory Crossing, LLC

14 Back River Neck Road

Baltimore, Maryland 21221

 

1.15.                        Landlord’s Property Site Improvements — the common
pylon signs now or hereafter provided or constructed by Landlord that serve the
Commercial Center.

 

1.16.                        Market Area — the greater Harford County, Maryland
area.

 

1.17.                        Permitted Use — any lawful purpose subject to
applicable zoning laws, provided, however, that in no event will Tenant, its
successors, affiliates and assigns be permitted to use all or any portion of the
Property for any of the following uses: (a) convenience store, delicatessen,
dairy store, coffee shop, or coffee bar, bagel store, bakery, sandwich store
selling cold sandwiches (such as a Subway), donut or similar shop, or a retail
gasoline dispensing facility; (b) the sale of auto parts, auto accessories
and/or auto supplies; (c) a drug store or business which sells or dispenses
prescription drugs or for any collateral use (e.g. parking, drainage, or service
drives) in support of a drug store or a business which serves or dispenses
prescription drugs; (d) any use that is prohibited by a restrictive covenant
(now or hereafter existing) contained in a separate lease or signed letter of
intent for all or any portion of the Commercial Center between Landlord and
another tenant, or prospective tenant, as the case may be; and (e) any other
then existing uses by other tenants, sublessees, licensees or occupants within
the Commercial Center. In no event shall Tenant be precluded from using the
Property for all banking, residential mortgage lending and related regulatorily
approved financial services permissible for banks and bank-affiliated companies;
provided, however, that such related financial services do not violate any of
the prohibited uses set forth in sections (a)-(e). If both Tenant and Landlord
wish to provide a competing regulatorily approved related financial service,
then the person first providing such service within the Commercial Center shall
be entitled to exclusively provide such service within the Commercial Center.

 

3

--------------------------------------------------------------------------------


 

1.18.                      Regulatory Approval - the regulatory approval that
Tenant is required to obtain from all applicable Federal and State of Maryland
regulatory bodies in order to operate a branch bank office at the Property.

 

1.19.                      Rent Commencement Date - the earlier to occur of

 

a)                                    The later of:

 

1)                                      One Hundred Twenty (120) days after
Commencement Date; or

 

2)                                      One Hundred Twenty (120) days after
Landlord’s Delivery Date; and

 

b)                                   The date Tenant opens for business to the
public at the Property.

 

1.20.                      Tenant Improvements — include the Building, sidewalks
and curbs, building lighting fixtures and conduits, utility connections
(including, without limitation, cable connections), paved parking and driveways,
road gutters and landscaping on the Property, and all other improvements
necessary for Tenant’s use of the Property (other than Landlord’s Land Site
Improvements and Landlord’s Property Site Improvements) now or hereafter
constructed on the Property by Tenant in the approximate location shown on
Exhibit A-1.

 

1.21.                      Tenant’s Notice Address — the following address for
notices or such other address as Tenant may designate in writing from time to
time:

 

Carrollton Bank

344 North Charles Street — Suite 300

Baltimore, Maryland 21201-4301

Attention: Robert A. Altieri, President

 

With a copy to:

 

William C. Rogers, Jr., Esquire

Rogers, Moore & Rogers

6 South Calvert Street

Baltimore, Maryland 21202

 

1.22.                      Term - the Initial Term or the applicable Extension
Term, whichever is then in effect.

 

2.                                     Preconditions to Tenant’s Lease
Obligations.

 

2.1.                            Tenant’s obligations under this Lease shall be
conditioned upon the following:

 

4

--------------------------------------------------------------------------------


 

(a)                                  Tenant may, but shall not be obligated to,
have a title report prepared for the Property. If such title report indicates
that Landlord is unable to convey a leasehold interest in the Property
reasonably acceptable to Tenant, Tenant may terminate this Lease upon written
notice to Landlord within one hundred twenty (120) days after the Commencement
Date. If Tenant does not elect to terminate this Lease upon written notice to
Landlord within such one hundred twenty (120) day period, this precondition will
be deemed waived.

 

(b)                                 Tenant may, but shall not be obligated to,
have a survey of the Property prepared at Tenant’s sole cost and expense by a
surveyor of Tenant’s choice within one hundred twenty (120) days after the
Commencement Date. If such survey shows encroachments onto or from the Property,
violations or restrictions of record, boundary line conflicts, or other
information that Tenant reasonably finds objectionable, then Tenant may
terminate this upon giving written notice to Landlord within one hundred twenty
(120) days after the Commencement Date. If Tenant does not elect to terminate
this Lease upon written notice to Landlord within such one hundred twenty (120)
day period, this precondition shall be deemed waived.

 

(c)                                  Tenant may, but shall not be obligated to,
commission an environmental assessment of the Property, which assessment shall
be completed within one hundred twenty (120) days after the Commencement Date.
If the assessment indicates the presence of any Hazardous Materials or if the
assessment indicates that further assessment is reasonably warranted due to the
possible presence of Hazardous Materials, Tenant may terminate this Lease upon
giving written notice to Landlord within one hundred twenty (120) days after the
Commencement Date. If Tenant does not elect to terminate this Lease upon written
notice to Landlord within such one hundred twenty (120) day period, this
precondition shall be deemed waived.

 

(d)                                 Tenant may, but shall not be obligated to,
have soil borings prepared for the Property within one hundred twenty (120) days
after the Commencement Date. If such soil borings indicate that Tenant is unable
to construct and use the Tenant Improvements on the Land as intended to be
designed by Tenant and the Tenant Improvements cannot be redesigned to Tenant’s
satisfaction to accommodate the soil conditions, Tenant may terminate this Lease
upon written notice to Landlord within one hundred twenty (120) days after the
Commencement Date. If Tenant does not elect to terminate this Lease upon written
notice to Landlord within such one hundred twenty (120) day period, this
precondition shall be deemed waived.

 

(e)                                  Tenant, at its sole cost and expense, shall
file for and thereafter diligently pursue Regulatory Approval, provided,
however, that Regulatory Approval shall be given, if at all, within one hundred
twenty (120) days after the Commencement Date. Tenant shall notify Landlord in
writing (the “Regulatory Approval Notice”) promptly after Tenant receives
Regulatory Approval. If Regulatory Approval is denied, this Lease shall be of no
further force and effect, and neither party shall have any further rights or
obligations hereunder. The foregoing notwithstanding, if Tenant has not received
Regulatory Approval within one

 

5

--------------------------------------------------------------------------------


 

hundred (120) days following the Commencement Date, this Lease will be deemed
terminated unless the parties otherwise agree.

 

2.2.                            Tenant is hereby granted the right and privilege
to enter upon the Property and to perform such tests and take such samples and
measurements as required to satisfy the conditions precedent set forth in this
Section 2; provided that Tenant shall restore the Property to its condition
prior to Tenant’s entry thereon; and provided further that Tenant shall
indemnify and hold Landlord harmless for any claim of loss or damage arising out
of Tenant’s entry onto the Property. Tenant’s obligations hereunder will survive
termination of this Lease. Tenant’s entry upon the Property under this
Section 2.2 shall not be deemed possession by the Tenant.

 

2.3.                            If Tenant gives written termination notice to
Landlord in a timely manner because of any item not acceptable to it under
Section 2.1 above, this Lease shall be of no further force or effect, and
neither party shall have any further rights or obligations hereunder except
those rights or obligations that expressly survive termination of this Lease.

 

3.                                     Lease Term.

 

3.1.                            Initial Lease Term. The initial term (the
“Initial Term”) of this Lease shall commence on the Commencement Date and shall
expire at the end of the month that is twenty (20) years after the Rent
Commencement Date unless sooner terminated in accordance with the provisions
hereof. After the Rent Commencement Date and upon Landlord’s request, Tenant
shall promptly enter into a written agreement with Landlord, mutually acceptable
and in recordable form, stipulating the Commencement Date, the Rent Commencement
Date, and expiration date of the Initial Term.

 

3.2.                            Extensions. Provided Tenant is not then in
monetary or material non-monetary default of this Lease beyond any applicable
cure period, Tenant may extend this Lease for four (4) additional periods of
five (5) years each (each an “Extension Term”) on the same terms and conditions
as provided in this Lease, by delivering written notice of the exercise thereof
to Landlord not later than six (6) months before the expiration of the then
current Term. On or before the commencement date of the Renewal Term in
question, at either party’s request, Landlord and Tenant shall execute an
amendment to this Lease confirming the Extension Term on the same terms and
conditions as provided in this Lease, except as follows:

 

(a)                                  After the last scheduled Extension Term
hereunder, Tenant shall have no further extension options unless expressly
granted by Landlord in writing; and

 

(b)                                 Landlord shall lease to Tenant the Property
in its then-current condition.

 

Tenant’s rights under this Section 3.2 shall terminate if (i) this Lease or
Tenant’s right to possession of the Property is terminated, or (ii) Tenant fails
to timely exercise its option under this Section 3.2, time being of the essence
with respect to Tenant’s exercise thereof.

 

6

--------------------------------------------------------------------------------


 

3.3                                 Any holding over by Tenant after the
expiration of the Initial Term or Extension Term, as applicable, without the
consent of Landlord, shall be construed to be a tenancy from month-to-month at
one and one-half (1.5) times the Annual Rent herein specified pro-rated on a
monthly basis, and shall otherwise be on the terms and conditions herein
specified, so far as applicable.

 

4.                                     Landlord’s Construction and Other Site
Obligations.

 

4.1.                              Landlord has subjected its interest in the
Property to the Declaration of Covenants, Conditions and Restrictions
(substantially in the form attached hereto as Exhibit C, the “Declaration”). The
parties acknowledge and agree that this Lease is subject to the terms,
provisions and conditions of the Declaration, as amended. Provided Tenant is not
in default of any of its monetary or non-monetary obligations beyond any
applicable cure period, Landlord shall not modify or amend the Declaration so as
to limit Tenant’s material rights or increase any of Tenant’s material
obligations without the Tenant’s consent during the Term, which consent shall
not be unreasonably withheld or delayed.

 

4.2.                              The Final Development Plan to be attached as
Exhibit A-2, depicts the site improvements to be constructed by both Landlord
and Tenant. Landlord shall make application to the appropriate governmental
agencies, quasi-governmental agencies and utility companies for site plan
approval and all other permits and approvals necessary to commence construction
of Landlord’s Property Site Improvements and Landlord’s Land Site Improvements.
Landlord shall use commercially reasonable efforts to obtain such permits, and
to substantially complete the construction of Landlord’s Land Site Improvements
within one (1) year following the Commencement Date.

 

4.3.                              Substantial Completion. For all purposes of
this Lease, the phrase “substantial completion of Landlord’s Land Site
Improvements” shall be deemed to have occurred when Landlord’s Engineer
furnishes a certificate to Landlord and Tenant certifying that the Landlord’s
Land Site Improvements are sufficiently complete to enable Tenant to commence
construction of Tenant Improvements, which certification shall be conclusive, in
the absence of bad faith or fraud.

 

4.4.                              Termination. If Landlord’s Delivery Date does
not occur on or before one (1) year following the Commencement Date, the date
may be extended upon written notice by Landlord up to one hundred eighty (180)
days, for any delays caused by force majeure (as defined herein). If Landlord’s
Delivery Date does not occur within such time period (as may be extended),
Tenant shall have the right to terminate this Lease by notice to Landlord sent
any time before Landlord’s Delivery Date (as may be extended) occurs. In such
event, neither party shall have any further rights or obligations hereunder
except for those obligations that expressly survive termination.

 

5.                                     Tenant’s Construction Obligations.

 

5.1.                              General. Tenant shall construct or cause to be
constructed at Tenant’s sole cost and expense the Tenant Improvements in a good
and workmanlike manner. All

 

7

--------------------------------------------------------------------------------


 

construction by Tenant shall be done pursuant to plans and specifications
therefor prepared by a licensed architect or engineer. All such plans and
specifications for the Tenant Improvements shall be subject to Landlord’s prior
written approval, which approval shall not be unreasonably withheld or delayed.
The foregoing notwithstanding, Landlord’s approval will not be required for
changes in the construction Plans by Tenant, the estimated cost of which does
not exceed Twenty-Five Thousand ($25,000.00) Dollars. Tenant shall perform its
work without interfering with other construction on the Property or within the
Commercial Center and shall cooperate with the contractors of Landlord and other
tenants within the Commercial Center. Tenant shall bear all risk of theft, loss
or damage to its personal property, including building materials stored on the
Property or incorporated into the Tenant Improvements, from whatsoever cause,
unless such loss or damage is due to the negligence or willful misconduct of
Landlord.

 

5.2.                            Timing. Within ninety (90) days after the
Commencement Date, Tenant shall prepare, or cause to be prepared, complete plans
and specifications for the Tenant Improvements (the “Plans”) and shall submit
the same to Landlord for Landlord’s approval, which approval shall not be
unreasonably withheld or delayed. If Landlord objects to Tenant’s Plans, Tenant
shall revise the Plans in an effort to respond to Landlord’s objections and
resubmit the Plans within twenty (20) calendar days thereafter. If Landlord does
not respond or object within ten (10) days after Tenant’s initial submission of
the Plans or within five (5) Business Days after Tenant’s resubmission of the
Plans, the Plans will be deemed approved. Within ten (10) days after (i) the
Plans for the Tenant Improvements having been approved or deemed approved,
Tenant shall make application to the applicable jurisdiction for a building
permit (the “Tenant’s Building Permit”) and to all other appropriate
governmental agencies, quasi-governmental agencies and utility companies for all
permits and approval necessary to construct the Tenant Improvements. Tenant
shall substantially complete construction of the Tenant Improvements within one
hundred twenty (120) days after Landlord’s Delivery Date. As used herein, the
phrase “substantial completion of the Tenant Improvements” shall mean that
construction of the Tenant Improvements is sufficiently complete to permit
Tenant to occupy and use the Property for Tenant’s business operations
notwithstanding the existence of certain minor items that are incomplete or
unfinished (i.e., “punch list items”). Tenant hereby grants Landlord permission
to assist Tenant with regard to the processing of Tenant’s applications for the
Tenant’s Building Permit and all other permits or approvals, except the
Regulatory Approval, which shall be the sole responsibility of Tenant.

 

6.                                     Use of Property.

 

6.1.                            Landlord covenants as follows:

 

(a)                                  public water (excluding Tenant’s water
meter), electric power, and sewer service exist or will be stubbed by Landlord
to a central point located along Hoagie Drive, contiguous to the Property;

 

(b)                                 appropriate storm water management serves or
will serve the Property and adequately sized storm drain pipe will be provided
to the lease line of the Property to satisfy Tenant’s storm water management and
drainage requirements;

 

8

--------------------------------------------------------------------------------

 

(c)                                  the Property is zoned as B-3 and a branch
bank with drive-in facilities is a permitted use in this zoning classification;

 

(d)                                 Landlord has not acquired or received any
information that would raise reasonable doubt about the right of Tenant to use
the Property for a branch bank including a drive-in facility; and

 

(e)                                  Landlord has not and will not take any
action to request a change in the zoning of the Property that would preclude the
use of the Property for a branch bank including a drive-in facility.

 

6.2.                            Tenant may initially use the Property for the
Permitted Use.

 

6.3.                            Tenant shall promptly comply with all laws,
rules, regulations, requirements, notices of governmental bodies and public
authorities and the reasonable recommendations of the local board of fire
underwriters rating bureau or other fire insurance rating organization for the
Market Area and of the Landlord’s insurers, pertaining to the Property, the
improvements thereon or their use, occupancy or maintenance. Landlord shall
promptly comply with all laws, rules, regulations, requirements, notices of
governmental bodies and public authorities and the reasonable recommendation of
the local board of fire underwriters rating bureau, or other fire insurance
rating organization for the Market Area pertaining to the Common Elements.

 

6.4.                            Tenant will comply with all provisions of the
Americans With Disabilities Act (the “ADA”) with respect to the Property, and
Landlord shall comply with all provisions of the ADA, if any, with respect to
the Common Elements.

 

7.                                     Limitation on Multiple Banking Uses.

 

7.1.                            Except as otherwise specifically set forth in
this Lease, from and after the date of this Lease and for so long thereafter as
Tenant is not in default beyond any applicable cure period hereunder, Landlord
shall not lease or sell space in the Commercial Center to another commercial
bank, savings bank, savings and loan association, credit union, residential
mortgage operation, or regulatorily approved related financial service (the “Use
Restriction”); provided, however, that if Tenant ceases to use the entire
Property, excluding any expressly permitted license or sublease of a portion
thereof, for a period in excess of six (6) consecutive months (not including
time used for repairing a casualty) for commercial banking, residential mortgage
lending and regulatorily approved related financial services permissible for
banks and bank- affiliated companies, the Use Restriction shall terminate. The
Use Restriction shall not include automated teller machines installed in the
interior of other buildings of the Commercial Center by other owners or tenants
of such buildings.

 

7.2.                            Landlord and Tenant agree that in the event
Landlord violates the foregoing Use Restriction, Tenant’s remedies shall include
injunctive relief and/or actual damages and any other remedy available to it at
law or in equity. The foregoing notwithstanding, in no event shall Tenant be
entitled to consequential or punitive damages.

 

9

--------------------------------------------------------------------------------


 

8.                                     Rent.

 

8.1.                              Commencing on the Rent Commencement Date and
continuing throughout the Initial Term, Tenant shall pay Annual Rent in equal
monthly installments, in advance, on the first day of each calendar month. If
the Rent Commencement Date falls on a day other than the first day of a calendar
month, then the Annual Rent for any fractional month during the Term shall be
apportioned on a daily basis based upon a thirty (30) day month.

 

8.2.                              Whenever under the terms of this Lease any sum
of money is required to be paid by Tenant in addition to the Annual Rent herein
reserved, said sum shall be deemed to be additional rent (“Additional Rent”) and
collectible as rent whether or not so designated. All Annual Rent and Additional
Rent shall be paid without prior demand, except as provided otherwise by the
terms of this Lease, and without any setoff, abatement or deduction of any
nature whatsoever. Any payment by Tenant of a lesser amount of Annual Rent or
Additional Rent than is then due shall be applied to such category of arrearage
as Landlord may designate irrespective of any contrary designation by Tenant and
to the oldest, most recent or other portion of the sum due as the Landlord may
determine; and Landlord’s acceptance of any such partial payment shall not be
deemed an accord and satisfaction, and shall be without prejudice to Landlord’s
right to pursue any other remedies.

 

8.3.                              All rent under this Lease shall be paid to
Landlord at Landlord’s Payment Address.

 

9.                                     Common Elements Operating Costs.

 

9.1.                              Tenant shall pay to Landlord Tenant’s
proportionate share of the actual Common Elements Operating Costs during the
Term in accordance with this Section 9.

 

9.2.                            The term “Common Elements Operating Costs” means
any and all actual out-of-pocket expenses incurred by Landlord in operating the
Common Elements including without limitation, (i) payment for personal property
taxes and property insurance for the Common Elements, (ii) the costs of
lighting, painting, maintaining, repairing and replacing the common pylon signs
and (iii) the costs incurred by Landlord, if any, for maintenance of the storm
water management system and common lines thereto.

 

9.3.                              The Tenant’s proportionate share of the actual
Common Elements Operating Costs shall be the percentage that the square footage
of the Property bears to the total square footage of the Commercial Center,
which will be calculated when Landlord’s Engineer determines the actual square
footage of the Property in accordance with the granting clause on page 1 of this
Lease and memorialized in the Amendment. Within one hundred and twenty (120)
days after the end of each calendar year, Landlord shall furnish Tenant with a
statement (in reasonable detail) of the actual Common Elements Operating Costs
incurred by Landlord or its assignees during such prior calendar year prepared
in accordance with sound accounting practices. Tenant shall pay its
proportionate share of the actual Common Elements Operating Costs within thirty
(30) days after receipt of such statement.

 

10

--------------------------------------------------------------------------------


 

9.4.                              On fifteen (15) days written notice and during
normal business hours at Landlord’s place of business, Tenant shall have the
right to audit, at Tenant’s cost, the Landlord’s books and records for the
immediately preceding calendar year to verify the actual Common Elements
Operating Costs. Any errors disclosed by the review shall be promptly corrected
by Landlord; provided, however, that if Landlord disagrees with any such claimed
errors, Landlord shall have the right to cause another review to be made by an
auditor of Landlord’s choice and at Landlord’s sole expense. In the event the
results of the review of records (taking into account, if applicable, the
results of any additional review caused by Landlord) reveal that Tenant has
overpaid obligations for a preceding period, the amount of such overpayment
shall be credited against Tenant’s subsequent installment(s) of Annual Rent,
Additional Rent or other payments next coming due to Landlord under the Lease.
In the event that such results show that Tenant has underpaid its obligations
for a preceding period, the amount of such underpayment shall be paid by Tenant
to Landlord within thirty (30) days after Tenant’s receipt of Landlord’s demand
therefor. In the event any such audit shall reveal an overcharge to Tenant in
excess of ten percent (10%), in the aggregate, of the actual amount that should
have been charged to Tenant for the subject year, Landlord shall reimburse
Tenant for the reasonable cost of such audit and the overcharge within thirty
(30) days after demand.

 

10.                               Taxes and Assessments.

 

10.1.                        During the Term, Tenant shall bear, pay and
discharge all real estate taxes, special and benefit assessments, minor
privilege charges, metropolitan district charges and other public charges levied
or imposed by any governmental agency upon or with respect to ownership, use or
occupancy of the Property (including, without limitation, the land and Tenant
Improvements on the Property).

 

10.2.                        If at any time during the Term of this Lease under
the laws of the United States, State of Maryland, or any political subdivision
thereof in which the Property are situated, a tax or excise on rent or any other
tax, however described, is levied or assessed by any such political body against
Landlord on account of rentals payable to Landlord hereunder, such tax or excise
shall be considered for the purpose of this Lease a real property tax. In
addition, in the event that real estate taxes are withdrawn, in whole or in
part, and any substitute tax is made therefore, such tax shall in any event for
the purpose of this Lease be considered a real estate tax, regardless of the
source from which it is collected.

 

10.3.                        In the event the taxing authorities include in such
taxes the value of any machinery, equipment, fixtures, inventory or other
personal property or assets of Tenant, Tenant agrees to pay before delinquency,
the entire amount of the taxes attributable to such items in addition to, but
not in duplication of, the taxes referred to above.

 

10.4.                        All sums payable by Tenant under this Section 10
shall be paid at least thirty (30) days prior to accrual of interest or penalty
for nonpayment and Tenant shall furnish Landlord with evidence of payment in the
form of official tax receipts promptly after payment. In any case in which
Tenant contests in good faith any such imposition Tenant may defer payment to
the extent that it is necessary and legally possible to defer the same in order
to make such contest and diligently pursue the same, but in such event it shall
be a condition of Tenant’s

 

11

--------------------------------------------------------------------------------


 

privilege to defer any payment, that Tenant shall, if so requested by Landlord,
furnish Landlord, with a bond, reasonably satisfactory to Landlord as to surety,
in an amount and upon such conditions as shall reasonably be necessary to
protect the interest of Landlord against any loss or impairment resulting from
such delay.

 

10.5.                        The parties shall take such reasonable action as
may be necessary or appropriate in order that proposed assessment notices and
separate tax bills for the Property are sent by taxing authorities directly to
Tenant, including, if necessary, a designation of Tenant’s address as address of
record for the owner for tax assessment and billing purposes. Tenant shall
promptly furnish to Landlord copies of all such proposed assessment notices and
separate tax bills that Tenant receives from the taxing authorities. Tenant
shall have the right to contest the validity and/or seek a reduction of said
assessment at Tenant’s sole cost and expense. Tenant shall indemnify Landlord,
for the amount of any interest, penalty and additional cost (including
reasonable attorney’s fees) payable by Landlord as a result of Tenant’s contest
of the validity of or attempt to reduce such assessment. Tenant shall have the
right to institute such proceedings in the name of the Landlord as Tenant may
deem necessary to contest the validity or seek a reduction of said assessment;
provided that, if it is necessary to institute said proceedings in the name of
the Landlord, the Landlord shall be given as much prior written notice of said
proceedings as reasonably practicable. Landlord will, at Tenant’s sole cost and
expense, execute and deliver to Tenant such documents and/or information as
Tenant may reasonably require in connection with Tenant’s contest of the
validity of or attempt to reduce said assessment. Any refunding resulting from a
contest by Tenant (as well as any refund resulting from proceeding instituted by
Landlord), shall be applied and paid first to reimburse Tenant or Landlord for
the costs and expenses of the proceeding, including reasonable attorney’s fees.
If the Property is separately assessed, the remainder of the refund shall belong
to Tenant.

 

10.6.                        Nothing contained in this Lease shall be deemed to
include within the definition of the term “real estate taxes” any tax such as
inheritance, estate, succession, gift and/or federal or state income taxes that
are or may be imposed upon Landlord.

 

11.                               Utilities.

 

11.1.                        Beginning on the date that Tenant enters the
Property for construction of Tenant Improvements, Tenant shall pay, when due,
all hook-up and consumption charges for all utility services furnished to the
Property, including, but without limitation, heat, air conditioning, gas,
electricity and telephone, which services shall all be separately metered to
Tenant (at its cost). Tenant shall, at its cost, install and use the utilities
serving the Property in accordance with the rules and regulations of the public
or private utility company or the governmental agency supplying the same. Tenant
shall not be compelled to hook-up and use any utility merely because it is
available, provided Tenant identifies in its Plans which utilities Tenant
desires to serve the Property.

 

11.2.                      Landlord shall not be liable to Tenant for damages
because of interruptions in storm water management or any other utilities unless
such interruption is due to the negligent or willful act of Landlord, its
employees, agents, contractors, or subcontractors, and Tenant shall not be
entitled to claim a constructive eviction due to such interruption; but

 

12

--------------------------------------------------------------------------------


 

Landlord shall proceed with reasonable diligence to restore or cause to be
restored such service to the extent that it is within Landlord’s control to do
so.

 

12.                               Maintenance.

 

At Tenant’s sole cost, Tenant shall keep and maintain the entire Property in
good condition and repair. All garbage and trash shall be stored in trash
enclosures on the Property until removed. Tenant shall, at its expense,
regularly remove Tenant’s garbage and trash. Notwithstanding anything contained
in this Lease to the contrary, if Tenant refuses or neglects to repair all or
any portion of the Property and Tenant Improvements as required hereunder and to
the reasonable satisfaction of Landlord within thirty (30) days following
Landlord’s written notice, Landlord may make such repairs without liability to
Landlord for any loss or damage that may accrue to Tenant’s merchandise,
fixtures or other property, or to Tenant’s business by reason thereof, and upon
completion thereof, Tenant shall pay Landlord’s reasonable costs for making such
repairs plus twenty percent (20%) for overhead upon presentation of a bill
therefore, as Additional Rent. Landlord shall not be required to make any
repairs or improvements of any kind to any portion of the Property.

 

13.                               Alterations.

 

After the Tenant Improvements have been completed in accordance with the Plans,
Tenant shall not thereafter make any alterations, additions, or improvements
affecting structural or support elements of or in the Building or affecting any
utility systems serving the Property or other parts of the Property without
Landlord’s prior written approval, which approval shall not be unreasonably
withheld or delayed. Any alterations, additions, or improvements by Tenant that
are permitted hereunder or thereafter approved by Landlord shall be installed at
Tenant’s sole cost and will be performed in compliance with all applicable laws,
rules and regulations and the Declaration and, except as otherwise expressly set
forth herein, at the end of the Term or sooner expiration of this Lease, become
the property of Landlord and remain upon the Property.

 

14.                               Trade Fixtures.

 

All furniture, counters, business machinery, banking equipment (regardless of
the manner of installation), vaults, if any, and interior removable partitions
placed upon the Property during the Term, shall be considered as chattels (for
subsequent removal purposes) and shall not become part or parcel of the real
property, thereby permitting the same to be removable by the Tenant at the
termination of this Lease. Any damage caused by any such removals shall be
repaired by Tenant. Upon any termination or expiration of this Lease, all Tenant
Improvements attached to the Property other than the above (which shall be the
property of the Tenant) shall become the property of Landlord.

 

15.                               Signs.

 

Subject to the Declaration and all applicable governmental approvals, Tenant
shall be entitled to install and maintain on the Property, at its cost and
expense, permanent

 

13

--------------------------------------------------------------------------------


 

professionally prepared signs containing Tenant’s trade name or logo so long as
such signs are attached to the building now or hereafter constructed on the
Property. The foregoing notwithstanding, Tenant’s sign plans for the Property
are attached hereto as Exhibit D. Tenant may, if permissible under applicable
governmental sign regulations, install directional signs on the Property and a
corporate - standard environmental surround for each of Tenant’s automatic
teller machines (“ATM”). Tenant shall further have the right to Tenant’s
proportionate share of the signage area of the Common Elements pylon sign within
the Commercial Center, subject to any governmental requirements and approvals
for purposes of the pylon sign area. Tenant’s proportionate share shall be a
fraction, the numerator of which is the square footage of the Property and the
denominator of which is the square footage of the Commercial Center. Each tenant
within the Commercial Center, including Tenant, shall maintain its own sign box
on such pylon sign, and Landlord shall maintain the remainder of the pylon sign
as part of the Common Elements.

 

16.                               Landlord’s Access.

 

Landlord and its duly authorized representatives may enter the Property upon
reasonable advance notice to Tenant (unless an emergency exists) and subject to
Tenant’s security requirements, to inspect the Property, to rectify defaults of
Tenant pursuant to the rights granted to Landlord under Section 28 (but only
after Tenant has failed to commence and diligently pursue a cure of the default
within any applicable cure period granted elsewhere in this Lease), and to
repair any Common Elements serving other parts of the Property; provided,
however, that any such entry by Landlord and its representatives shall be done
in such a manner so as to not unreasonably interfere with the conduct of
Tenant’s business operations on the Property or compromise security of the
Property. During the six (6) months prior to the expiration of the Term,
Landlord may exhibit the Property and Tenant Improvements to prospective tenants
or purchasers, and place upon the same the usual notices “To Let” or “For Sale”
which notices Tenant shall permit to remain thereon without molestation.
Landlord shall promptly restore any disturbance to the Property caused by any
work performed by Landlord on the Property. Landlord may bring upon the Property
all things reasonably necessary to perform any work done in the Property
pursuant to this Section 16. Nothing herein contained shall be deemed or
construed to impose upon Landlord any obligation or responsibility whatsoever
for the care, maintenance or repair of the Property, except as otherwise
specifically provided in this Lease.

 

17.                               Rules and Regulations. Tenant further
warrants, represents, covenants, and agrees to:

 

17.1.                        Keep the Property in a neat and clean condition;

 

17.2.                        Pay before delinquency any and all taxes,
assessments and public charges levied, assessed, or imposed upon the Property,
Tenant’s business or upon Tenant’s fixtures, furnishings or equipment in the
Property and pay when and as due all license fees, permit fees and charges of a
similar nature for the conduct by Tenant or any permitted subtenant of any
business or undertaking authorized hereunder to be conducted in the Property;

 

14

--------------------------------------------------------------------------------


 

17.3.                        Not permit the accumulation (unless in concealed
metal containers) or burning of any of Tenant’s rubbish or garbage in, on or
about any part of the Property;

 

17.4.                        Observe all other reasonable rules and regulations
established by Landlord for all tenants in the Property from time to time;
provided that (i) Tenant shall be given at least five (5) days’ notice thereof,
(ii) such rules and regulations shall be uniformly applicable to all tenants in
the Commercial Center, and (iii) Landlord shall use reasonable efforts to
enforce the rules and regulations in respect of all tenants of the Commercial
Center;

 

17.5.                        Comply with and observe all existing and future
covenants of record that affect or are applicable to the or Property and/or the
Common Elements, including, without limitation, the covenants, conditions and
restrictions contained in the Declaration;

 

17.6.                        Not use the parking areas, sidewalks adjacent to or
any other space outside the Building for display, sale, storage or any other
similar undertaking; provided that such limitation shall not affect the use of
the drive-in area, the night depository, and the ATM’s for their intended
purposes;

 

17.7.                        Not use any advertising medium or sound devices
inside the Building that may be heard outside the Property, or permit any
objectionable odors to emanate from such improvements; provided that such
limitation shall not affect the use of the drive-in area, the night depository,
and the ATM’s for their intended purposes;

 

17.8.                        Not use the plumbing facilities in the Property for
any purpose other than that for which they were constructed, or dispose of any
foreign substances therein, whether through the utilization of “garbage
disposal” units or otherwise;

 

17.9.                        Not use for any purpose all or any portion of the
roof or exterior walls of the Property other than for Tenant’s signs as provided
in this Lease and communications equipment, including antennae or satellite
dishes; and

 

17.10.                  Not place any paper or cardboard or other temporary
signs on the exterior of the improvements unless any such temporary signs are
professionally done and neat in appearance.

 

18.                               Indemnification.

 

18.1.                        Tenant shall defend, indemnify and save Landlord
harmless from and against any and all claims, actions, demands, damages,
liability and expenses (including reasonable attorney’s fees) for injury to the
property of others and injury or death of persons which occurs on any portion of
the Property or is caused by or arises (i) out of or in connection with Tenant’s
use or occupancy of the Property or any negligent act or omission of Tenant, its
agents, employees, servants or contractors, or (ii) out of breach by Tenant of
any term, covenant or condition of this Lease to be performed or observed by
Tenant. Tenant shall not be liable, however, for any claims, actions, demands,
damages, liability and expenses (including

 

15

--------------------------------------------------------------------------------


 

reasonable counsel fees) described in the preceding sentence that result from
the negligence of Landlord, its agents, employees, servants, or contractors.

 

18.2.                      Landlord shall defend, indemnify and save Tenant
harmless from and against any and all claims, actions, demands, damages,
liability and expenses (including reasonable attorney’s fees) for injury to the
property of others and injury or death of persons which is caused by or arises
(i) out of or in connection with the operation or maintenance by Landlord of the
Common Elements, or by any negligent act or omission of Landlord, its agents,
employees, servants or contractors, or (ii) out of breach by Landlord of any
term, covenant or condition of this Lease to be performed or observed by
Landlord. Landlord shall not be liable, however, for any claims, actions,
demands, damages, liability and expenses (including reasonable counsel fees)
described in the preceding sentence that result from the negligence of Tenant,
its agents, employees, servants, or contractors.

 

19.                               Insurance and Casualty.

 

19.1.                      Property Insurance. During the Term, Tenant shall, at
its expense, keep in force insurance on the Tenant Improvements, whether now or
hereafter constructed, for their full insurable value (written on a 100%
replacement cost basis), and covering against all risks. Such policy shall
include Builder’s Risk coverage in an amount equal to the total cost of
construction with respect to the construction contemplated by Tenant’s Plans.
Such policy shall name Landlord as an additional insured as its interests may
appear.

 

19.2.                      Restoration After Casualty Loss.

 

(a)                                  In the event of casualty damage to the
Tenant Improvements (excluding any common area on the Property), Tenant shall
proceed diligently to restore or cause to be restored the damaged Tenant
Improvements without any abatement in Annual Rent. Such restoration shall be at
Tenant’s sole cost and shall not be limited to the amount of insurance proceeds
recovered by Tenant. Tenant shall be entitled to all insurance proceeds for
restoration of the Tenant Improvements; provided that Tenant shall diligently
repair, restore and reconstruct the Tenant Improvements to substantially the
same condition existing prior to such casualty. If Tenant does not commence the
restoration of the Tenant Improvements as herein required within one hundred
twenty (120) days after the date of casualty, and otherwise diligently pursue
the completion of said restoration, then, in addition to any other rights or
remedies available to Landlord, Landlord shall be entitled to receive all
insurance proceeds and, at Landlord’s option, exercisable after thirty (30)
days’ written notice to Tenant, either (a) restore the Tenant Improvements to
the extent of insurance proceeds received, or (b) raze and demolish any
remaining Tenant Improvements and pave the Property. Notwithstanding anything to
the contrary set forth in this Lease, if the Tenant Improvements shall be
substantially damaged or destroyed by casualty during the final year of the
Initial Term or during the final year of any Extension Term (unless Tenant has
exercised or exercises an Extension Term), then this Lease shall terminate as of
the date of such damage or destruction and all insurance proceeds shall be paid
solely to Landlord. Nothing in this Paragraph 19.2(a) shall be construed as
limiting Tenant’s rights to exercise Extension Terms.

 

16

--------------------------------------------------------------------------------


 

(b)                                 In the event of damage or destruction by
fire or other casualty to the Common Elements, Landlord shall proceed diligently
to restore or cause to be restored the Common Elements.

 

19.3.                      Liability Insurance of Tenant. Commencing on the date
Tenant enters the Land for construction of the Tenant Improvements and
throughout the Term, Tenant shall, at its expense, keep in force commercial
general liability insurance, automobile liability insurance, boiler liability
insurance and sprinkler damage liability insurance, covering bodily injury and
property damage occurring on the Property, including contractual liability
coverage for Tenant’s indemnity obligations under this Lease with a limit of not
less than Two Million Dollars ($2,000,000.00) for bodily injury and death and
for property damage and with not less than Five Million Dollars ($5,000,000.00)
in the aggregate; which policy shall be written on an occurrence basis. During
any period of construction, the liability policy shall include an endorsement
covering construction operations. The minimum coverage limits set forth above
shall, in Landlord’s reasonable discretion, be increased on every fifth
anniversary of the Rent Commencement Date to a minimum coverage limit that is
then commercially reasonable for Tenant’s type of business.

 

19.4.                      Liability Insurance of Landlord. During the Term,
Landlord shall, at its expense, keep in force commercial general public
liability insurance, automobile liability insurance, covering bodily injury and
property damage occurring in the Common Elements, including contractual
liability coverage for Landlord’s indemnity obligations under this Lease with a
combined single limit of not less than Two Million Dollars ($2,000,000.00) for
bodily injury and death and for property damage and with not less than Five
Million Dollars ($5,000,000.00) in the aggregate; which policy shall be written
on an occurrence basis. During any period of construction, the liability policy
shall include an endorsement covering construction operations. The minimum
limitation set forth above shall be increased to a minimum limitation that is
then commercially reasonable whenever Landlord exercises its option under
Section 19.3 above to require an increase in the minimum limitation of Tenant’s
liability insurance.

 

19.5.                      General Requirements. All liability insurance
required to be maintained by Tenant shall name Tenant as named insured and shall
include Landlord as additional insured. All liability insurance required to be
maintained by Landlord shall name Landlord as named insured and shall include
Tenant as additional insured. All insurance required to be maintained by either
Landlord or Tenant shall contain a provision that the insurer shall not cancel
or reduce the coverage of any such policy without endeavoring to send thirty
(30) days’ prior written notice to Landlord in case of Tenant’s insurance or to
Tenant in the case of Landlord’s insurance. If Tenant fails to keep the required
insurance in force after ten (10) days’ notice from Landlord, Landlord may do so
and shall be entitled to collect the premiums therefor from Tenant as Additional
Rent on demand. All insurance policies shall be written with insurance companies
licensed to do business in the state where the Property is located having a Best
Manual rating of A- or better as to general policy holders rating and of VII or
better as to financial rating (or equivalent ratings as such ratings may be
revised from time to time). The insurance required to be maintained under this
Lease may be may be carried under a policy commonly known as a

 

17

--------------------------------------------------------------------------------


 

“blanket policy.” Within three (3) Business Days after the Landlord’s Delivery
Date and prior to any entry upon the Property by Tenant, its agents or
contractors, Tenant shall furnish to Landlord copies and/or certificates of the
insurance policies requires to be carried by it under this Section 19.

 

19.6.                        Workers’ Compensation Insurance. Tenant and any
contractors employed or engaged by Tenant shall obtain, keep in force and pay
for workers’ compensation insurance as required by law.

 

19.7.                        Waiver of Claims. Landlord and Tenant each release
the other from any loss or damage to the property of each or property in which
each may have an interest if the loss is caused by a peril of the type or
arising from any cause that the claiming party was obligated to insure against
under this Lease. Each party to this Lease shall maintain insurance that
contains provisions or endorsements that allow the mutual waivers contained in
this subsection.

 

20.                               Eminent Domain.

 

20.1.                        If the Property is condemned in whole or in part,
such that the remainder of the Property would be inadequate or unsatisfactory
for the Permitted Use as reasonably determined by Tenant (which determination
shall be made upon written notice to Landlord within thirty (30) days after the
condemning authority’s first notice of the intended taking, under the power of
eminent domain, this Lease shall terminate on the date title and possession
vests in the condemning authority. If Tenant fails to timely notify Landlord
hereunder, the right of termination will be deemed waived. As used herein, the
terms “condemned” and “condemnation” include the sale by Landlord to a
condemning authority under threat of condemnation. Landlord shall have the power
and authority to convey the entire Landlord’s interest in all or any part of the
Property to the condemning authority without Tenant’s joinder, any such
conveyance by Landlord alone shall be deemed free and clear of any leasehold or
other interest by Tenant therein, any condemning authority shall be entitled to
rely upon the provisions of this sentence in accepting a deed from Landlord
alone. As used herein the term “condemnation award” includes the proceeds of any
sale by Landlord to a condemning authority under the threat of condemnation.

 

20.2.                        If any condemning authority notifies Landlord of a
proposed condemnation of more than twenty-five percent (25%) of the Property not
covered by a building, or more than fifteen percent (15%) of the area of the
Building or which includes all or a substantial portion of Tenant’s drive-in
lanes, Landlord shall give Tenant written notice of the proposed condemnation
together with whatever plats and data are furnished to Landlord by the condemnor
concerning the extent of the proposed condemnation of the Property. Tenant shall
have up to thirty (30) days after the date of such notice in which to elect to
cancel this Lease, which shall be effective upon the date title and possession
vests in the condemning authority. If Tenant gives written notice of such
election within such thirty (30) days, and if the proposed condemnation is
consummated, then this Lease shall terminate entirely on the same date that this
Lease terminates as to the condemned portion of the Property under Section 20.1
above. If Tenant does not make a timely election to cancel this Lease, and the
condemnation is consummated, then Tenant shall restore the remaining Tenant
Improvements to a complete

 

18

--------------------------------------------------------------------------------

 

architectural unit and in such event the Annual Rent hereunder shall thereafter
be reduced by an amount that bears in the same proportion to the Annual Rent
payable prior to such condemnation as the area of the Property taken bears to
the total area of the Property prior to such condemnation.

 

20.3.                        If any portion of the Property where the common
pylon signs are located is condemned under the power of eminent domain, Landlord
shall use commercially reasonable efforts to relocate the pylon sign(s) to a
reasonably suitable alternate location within the Commercial Center.

 

20.4.                        Notwithstanding anything contained herein to the
contrary, in the event of the condemnation of all or any part of the Property,
Tenant shall not be entitled to share in any part of the condemnation award,
including consequential damages, for the taking, either for its leasehold estate
or for its rights to use any of the Common Elements, whether or not this Lease
is terminated under the provisions of this Section 20 by reason of such
condemnation. Tenant shall, however, be entitled to a portion of the award, if
any, attributable to Tenant Improvements and to any separate award obtained by
Tenant from the condemning authority for moving expenses, loss of trade
fixtures, and loss of business; provided, however, that any condemnation award
attributable to Tenant Improvements shall be amortized on a straight line basis
over a thirty (30) year period, with Landlord receiving the portion amortized
and Tenant receiving the balance.

 

20.5.                        For purposes of this Section 20, Landlord shall
give Tenant prompt written notice of any intended taking of all or any portion
of the Property by the condemning authority. Tenant shall have thirty (30) days
from the receipt of this notice to notify Landlord of its decision to terminate
the Lease.

 

21.                                 Assignment and Subletting.

 

21.1.                        Except as provided in Section 21.2 below, Tenant
shall not assign this Lease or sublease all or any part of the Property, nor
permit other persons to occupy or conduct business in said Property or any part
thereof, nor grant any license, concession, management contract or franchise for
all or any part of the Property without Landlord’s prior written approval, which
approval shall not be unreasonably withheld or delayed provided that all of the
following conditions are first satisfied:

 

(a)                                  Tenant shall not then be in default beyond
any applicable notice and cure period of any of the terms, conditions or
obligations to be performed by Tenant hereunder and shall continue to remain
liable for the full and timely performance of all of the terms and conditions
hereunder as and when due.

 

(b)                                 The proposed assignee or sublessee shall
(i) submit current (within six (6) months of the proposed assignment or
subletting) financial statements certified as accurate by its chief financial
officer, reasonably acceptable to the Landlord, and such tax returns or other
financial information as Landlord may reasonably require, establishing that the
proposed assignee or sublessee has net worth and working capital in amounts
required by Landlord in its

 

19

--------------------------------------------------------------------------------


 

sole discretion; and (ii) execute such additional documentation, including,
without limitation, a guaranty or other form of security as may be required by
Landlord in its discretion.

 

(c)                                  The entity, organization or
individual(s) to which the Property is proposed to be assigned or sublet
establishes to the Landlord’s reasonable satisfaction, based on the criteria
that the Landlord customarily applies to prospective assignees and/or
sublessees, that they have experience, reputation, creditworthiness and business
knowledge sufficient to operate the Property consistent with what this Agreement
requires. Notwithstanding the foregoing, if the proposed assignee or sublessee
is a financial institution subject to the oversight of the FDIC (or its
successor regulator), satisfaction of the preceding paragraph (b) shall be
deemed satisfied along with this paragraph (c).

 

(d)                                 In the event of a subletting, the proposed
sublessee shall acknowledge in writing reasonably satisfactory to Landlord that
the proposed sublease between Tenant and the sublessee shall be in all respects
subject and subordinate to this Lease and that in the event the Landlord
terminates this Lease, dispossesses the Tenant or reenters the Property and/or
Tenant Improvements in accordance with the provisions of this Lease, Landlord
shall have the option to concurrently terminate the rights of the sublessee, in
which event the sublessee shall promptly and peaceably vacate the Property and
building, or the Landlord may elect to accept the sublessee, in which event the
sublessee shall immediately attorn entirely to the Landlord, except that the
Landlord shall not be liable for any previous act or omission of the Tenant as
against or bound by any prior modification of the sublease that Landlord has not
expressly consented to in writing, or by any prepayment of more than one month’s
rent by the sublessee.

 

(e)                                  The use of the Property and Tenant
Improvements by the assignee or sublessee shall be Permitted Use.

 

(f)                                    The Tenant shall pay Landlord,
immediately upon receipt thereof, all economic benefit received by the Tenant as
a result of the assignment or sublease, including without limitation the
difference between (a) the rent payable hereunder with respect to the portion of
the Property and Tenant Improvements covered by any such transfer; and (b) the
rent received by the Tenant from the assignee or sublessee, as and when each
payment of rent is paid. In accordance with this Section 21, the Tenant shall
provide Landlord with all agreements, duly executed, relating to the proposed
assignment and assumption agreement, or sublease agreement.

 

21.2.                        Except as otherwise permitted by this Lease, any
assignment by operation of law, attachment or assignment for the benefit of
creditors, shall, at Landlord’s option, be inoperative. If Tenant is a
corporation, any transfer of any of the Tenant’s issued and outstanding capital
stock or any issuance of additional capital stock, as a result of which the
majority of the issued and outstanding capital stock or any issuance of
additional capital stock, as a result of which the majority of the issued and
outstanding capital stock of Tenant is held by a corporation, firm or person or
persons who do not hold a majority of the issued and outstanding capital stock
of Tenant on the date hereof, shall be deemed a prohibited assignment under this
Section 21. If Tenant is a partnership, any transfer of any interest in the
partnership or any other change in the composition of partnership which results
in a change in the management of Tenant

 

20

--------------------------------------------------------------------------------


 

from the person or persons managing the partnership on the date hereof, shall be
deemed a prohibited assignment under this Section 21. If Landlord at anytime
consents in writing to any assignment or sublease as defined in and prohibited
by this Section 21, in addition to any other consideration that may pass between
the parties in connection therewith, Tenant and any such assignee or sublessee
shall be deemed to have covenanted not to make any further assignment or
sublease contrary to the provisions of this Section 21, and such covenants shall
be deemed to have made as of the date of such consent and shall take effect
prospectively from the date thereof.

 

21.3.                        Notwithstanding anything contained in Section 21.1
or Section 21.2 to the contrary, Tenant may, at any time, without the consent of
Landlord (but subject to subsections (a) and (b) below) assign or otherwise
transfer this Lease or any portion thereof to a parent, subsidiary or affiliate
corporation or entity; or any corporation or entity resulting from the
consolidation or merger of Tenant into or with any other entity; or to any
person, firm or corporation acquiring a majority of Tenant’s issued and
outstanding capital stock or a substantial part of Tenant’s physical assets;
provided, however, that in the event of such assignment or transfer, as a
condition precedent to such assignment or transfer (a) Tenant shall not then be
in default of any of its obligations hereunder beyond any applicable notice and
cure period; and (b) the assignee shall (i) assume in writing the performance
and observance of all the terms and conditions of this Lease; (ii) continue to
operate the Property for the Permitted Use (or such other use as may be approved
by Landlord in its sole and absolute discretion) and (iii) the assignment or
proposed transfer shall have received all necessary governmental and regulatory
approvals; and provided further, however, that Tenant shall continue to remain
liable for the full and timely performance of all of the terms and conditions
under this Lease as and when due, except in the event of a merger or
consolidation in which Tenant is not the surviving entity.

 

22.                                 Mechanics’ Liens and Other Liens.

 

22.1.                        If any mechanics’ or other lien is filed against
all or any part of the Property by reason of any labor, material or service
furnished or alleged to have been furnished to Tenant in connection with
construction, alteration or repair of improvements on the Property made by
Tenant, Tenant shall cause such lien to be released of record by payment, bond
or otherwise as allowed by law, at Tenant’s expense, within ten (10) business
days after the filing and service thereof; and Tenant shall, at its expense,
defend any proceeding for the enforcement of such lien, discharge any judgment
thereon and save Landlord and any mortgagee harmless from all losses and
expenses resulting therefrom including reasonable counsel fees and other
expenses incurred by Landlord and any mortgagee, if any of them elect to defend
or participate in the defense of such proceedings. Nothing in this Section 22 or
elsewhere in this Lease shall be construed as a consent by Landlord that a
mechanics’ lien for any work authorized or contracted for by Tenant or required
by this Lease may attach to or constitute a lien against Landlord’s estate.

 

22.2.                        Tenant shall not permit the Property to be
subjected to any statutory lien or any other lien or encumbrance that might
obtain priority over Landlord’s interest in the Property or be in parity
therewith by reason of any act or omission on the part of Tenant or any

 

21

--------------------------------------------------------------------------------


 

of its approved licensees or subtenants or their respective agents, servants,
employees or contractors other than real estate taxes for which no interest or
penalty has yet been incurred; and in the event that any such lien attaches to
the Property, Tenant shall discharge such lien promptly by payment, bond or
otherwise as allowed by law, at its own expense, within ten (10) business days
after the filing (and service or notice) thereof.

 

23.                                 Quiet Enjoyment.

 

So long as no default exists beyond any applicable cure period, Tenant shall
have the peaceful and quiet use of the Property, subject to the terms, covenants
and conditions of this Lease, without interference with possession by Landlord
or any one claiming by, through or under Landlord.

 

24.                                 Subordination; Landlord’s Right to Mortgage;
Attornment.

 

24.1.                        Subordination; Landlord’s Right to Mortgage. Tenant
agrees to subordinate this Lease to the lien of any first mortgage or blanket
mortgage on the Property and/or Commercial Center, as the case may be. The
parties further agree to promptly execute a Subordination, Non-Disturbance and
Attornment Agreement (“SNDA”) in substantially the same form as shown on the
attached Exhibit E. Landlord shall have the absolute right and/or power to
mortgage or otherwise create any security interest or other lien or encumbrance
upon or affecting the Property, Tenant’s leasehold interest therein, or any
improvements on the Property or any part thereof at any time and from time to
time, and Landlord shall further have the right and/or power to modify, extend,
renew, replace, refinance or otherwise change or effect any such mortgage,
security interest, lien or encumbrance created by Landlord pursuant to this
Lease.

 

24.2.                        Non-Disturbance; Attornment. When requested by
Landlord, Tenant shall promptly execute the SNDA with any mortgagee or
prospective mortgagee, or purchaser or prospective purchaser, of Landlord’s
estate in the Property, or any improvements thereon or any part thereof at any
time and from time to time.

 

25.                                 Estoppel Certificates.

 

When requested in writing by either party to this Lease (the “Requesting
Party”), the other party (the “Responding Party”) shall acknowledge in writing
to the Requesting Party, a mortgagee or prospective mortgagee, a purchaser or
prospective purchaser, of the Requesting Party’s estate, that this Lease is
unmodified, in full force and effect, free of defaults of the Requesting Party
and free of defenses against enforceability (or setting forth any modifications,
defaults, disclaimers of the Lease or defenses against enforceability); that the
Responding Party has no outstanding claims against the Requesting Party (or
setting forth the nature and amount of claims, if any); stating the date to
which rent has been paid and the amount of any advance rental paid; stating the
Rent Commencement Date and expiration date of this Lease; and the status of any
other obligation of the Requesting Party under or with respect to this Lease; it
being intended that any such statement may be relied upon by the Requesting
Party, any mortgagee or prospective mortgagee, or any purchaser or prospective
purchaser, of the Requesting Party’s estate.

 

22

--------------------------------------------------------------------------------


 

26.                                 Acts of Other Tenants.

 

Landlord shall not be liable for damage to all or any portion of the Property
including, without limitation, the Tenant Improvements, due to the negligent or
intentional acts or omissions of any other tenant, subtenant or owner within the
Commercial Center or to any condition existing on or emanating from the
Commercial Center of any other tenant or owner that is caused by such tenant or
owner or their respective agents or contractors, nor shall Tenant be entitled to
an abatement of rent to claim an actual or constructive eviction, whole or
partial, permanent or temporary, by reason of any such condition on or emanating
from such other tenant’s or owner’s property.

 

27.                                 Environmental Matters.

 

27.1.                        During the Term of this Lease, Tenant shall:
(1) keep the Property (including the surface water, ground water, and
improvements to the Property) free of any contamination by Hazardous Materials
resulting from any act or omission of Tenant; and (2) comply with all
Environmental Laws in its use and occupancy of the Property; provided, however,
that Tenant shall be permitted to maintain and use on the Property Hazardous
Materials that are customarily maintained and used by businesses similar to
Tenant as long as such Hazardous Materials are maintained in appropriate
quantities and properly stored, used, disposed of and otherwise in accordance
with all applicable laws.

 

27.2.                        Tenant expressly acknowledges and agrees that it
will reimburse, defend, indemnify and hold harmless Landlord, its successors,
assigns and other parties claiming any interest in the Property, by, through or
under Landlord, from and against any and all liabilities, claims, damages,
penalties, expenditures, losses or charges (including, but not limited to, all
costs of investigation, monitoring, legal fees, remedial response, removal,
restoration or permit acquisition, diminution in value) which may, now or in the
future, be undertaken, suffered, paid, awarded, assessed, or otherwise incurred
as the result of:

 

(a)                                  any contamination by Hazardous Materials
existing on, above or under the Property (including the Tenant Improvements), or
any other property outside of the boundary lines of the Property that results
from the acts or omissions of Tenant, its subtenants, agents, contractors,
licensees or invitees (including, but not limited to, contaminated soil,
buildings, facilities and/or ground water); and

 

(b)                                 any investigation, monitoring, clean up,
removal, restoration, remedial response or remedial work with respect to
Hazardous Materials for which Tenant would be liable under (a) above and
undertaken by or on behalf of Landlord after Landlord has provided Tenant
written notice of the need for such investigation, monitoring, clean up,
removal, restoration, remedial response or remedial work and Tenant has failed
to undertake the appropriate action within a reasonable time.

 

27.3.                        Tenant and Landlord acknowledge and agree that the
expiration or termination of this Lease shall not and does not relieve or
release either party of any legal liability and responsibility (under common
law, statute or regulation) either would otherwise

 

23

--------------------------------------------------------------------------------


 

have as tenant or landlord, respectively, of the Property and Tenant
Improvements under this Section 27, whether by way of damages, penalties,
remedial actions, or otherwise for any adverse effects or consequences resulting
at any time from any contamination by Hazardous Materials of the soil,
facilities, buildings and/or ground waters which existed on, above or under the
Property, or any other property outside the boundary lines of the Property
affected by Tenant’s breach of its obligations under this Section 27 during the
Term.

 

28.                                 Defaults and Remedies.

 

28.1.                        Defaults. If Tenant

 

(a)                                  defaults in the payment of Annual Rent and
Additional Rent payable under this Lease, and such default continues for more
than five (5) business days after receipt of written notice thereof; provided
that Landlord shall not be obligated to provide written notice more than twice
in any twelve (12) month period; or

 

(b)                                 defaults in the performance or observance of
any term, covenant or condition to be performed by it hereunder that may be
performed merely by the payment of money and such default is not rectified
within ten (10) days after receipt of written notice thereof; or

 

(c)                                  shall allow any insurance policy required
to be carried by it hereunder to lapse or to be cancelled and does not cause
such insurance to be replaced within five (5) days after receipt of written
notice of such lapse or cancellation from Landlord; or

 

(d)                                 defaults in the performance or observance of
any other term, covenant or condition of this Lease on Tenant’s part to be
performed or observed and does not commence to rectify such default within
thirty (30) days after written notice thereof or does not thereafter diligently
complete the rectification thereof (provided, however, that such non-monetary
default shall be cured no later than one hundred twenty (120) days following
Landlord’s notice), then, in any of such foregoing events, Landlord may, at its
option, and in addition to any and all remedies available to it at law or in
equity (i) terminate this Lease and reenter the Property or (ii) reenter the
Property without terminating this Lease, and, using due care, assume custody and
control thereof for the purpose of protecting the Property and/or for reletting
the Property as agent for Tenant and such agency shall be deemed as a power
coupled with an interest and shall be irrevocable. In either such event Landlord
shall make a reasonable effort to relet the Property and shall be entitled to
the benefit of all provisions of the public general laws of Maryland and the
public local laws and ordinances of Harford County respecting the summary
eviction of tenants in default or tenants holding over, or respecting
proceedings in forcible entry and detainer. Notwithstanding termination and/or
re-entry, Tenant shall remain liable for any Annual Rent, Additional Rent, and
damages (exclusive of consequential damages) having accrued prior thereto and
for any Annual Rent, Additional Rent, and damages (exclusive of consequential
damages) which shall become due thereafter and shall pay Landlord for all
reasonable costs and expenses, including but not limited to, attorneys’ and
brokers’ fees, commissions and expenses, paid or incurred by Landlord in
connection with: (1) obtaining possession of the Property; (2) removal and
storage of Tenant’s or other occupant’s property;

 

24

--------------------------------------------------------------------------------


 

(3) care, maintenance and repair of the Property while vacant; (4) re-letting
the whole or any part of the Property; and (5) repairing, altering, renovating,
partitioning, enlarging, remodeling or otherwise putting the Property into
condition acceptable to, and reasonably necessary to obtain new tenants.

 

28.2.                        Other Remedies. In addition to any and all remedies
available to Landlord at law or in equity, if Tenant fails to maintain any
insurance required to be maintained by Tenant under this Lease, or fails to
furnish evidence of insurance renewals at the times in this Lease required, or
allows such insurance to lapse or be cancelled, Landlord may obtain such
insurance for Tenant five (5) days following notice from Landlord, and Tenant
shall reimburse Landlord for the cost thereof promptly on demand. If Tenant
defaults in the performance or observance of any term, covenant or condition,
other than the covenant to pay rent, to be performed or observed by it under
this Lease, and such default continues without cure or commencement of a
reasonable effort to cure same for more than thirty (30) days after written
notice thereof, Landlord may take action to rectify such default on Tenant’s
behalf. Landlord may rectify such default on Tenant’s behalf immediately and
without such notice if immediate action is reasonably believed to be required in
order to avoid injury or damage to other persons or property (including
Landlord’s property). Subject to Tenant’s security requirements, Landlord may
enter the Property to rectify such defaults. All money advanced and costs and
expenses incurred by Landlord in rectifying any default (including Landlord’s
reasonable attorney’s fees) together with interest thereon at the “Prime Rate”
announced from time to time by Carrollton Bank (or such other financial
institution as selected by Landlord if Carrollton Bank does not publish or
announce a prime rate) as its prime rate plus two percent (2%) per annum from
the date advanced until the date paid by Tenant, shall be repaid by Tenant to
Landlord on demand.

 

28.3.                        Payment of Costs. If Landlord files an action
against Tenant to collect Annual Rent or Additional Rent payable under this
Lease or any other sum, then Tenant shall pay all reasonable attorney’s fees and
out-of-pocket costs of collection incurred by Landlord in such action.

 

28.4.                        Waiver of Lien. Landlord expressly waives any right
to a statutory landlord’s lien. Notwithstanding anything contained in this Lease
to the contrary, Landlord shall never have any property interest in or lien on
or right of distraint against any cash, checks, notes, bonds, securities,
passbook, records, or other property held by Tenant for its customers on the
Property, whether for safekeeping or collateral, and whether in its vaults, safe
deposit boxes, night depository, or safes.

 

28.5.                        Landlord’s Default. In the event that Landlord
defaults in any of Landlord’s obligations under this Lease that affect Tenant’s
use and occupancy of the Property, and fails to cure such default within thirty
(30) days after Tenant gives Landlord notice of the Landlord’s default, then
Tenant shall be entitled, but not obligated, to cure Landlord’s default, in
which event upon Tenant’s demand Landlord shall pay Tenant the reasonable
expenses incurred by Tenant in curing Landlord’s default; provided, however,
that except in the case of an emergency, Tenant shall not make any payment or
cause the performance of any act to cure Landlord’s default without giving
Landlord fifteen (15) days’ notice of Tenant’s intention to do

 

25

--------------------------------------------------------------------------------


 

so. Notwithstanding the foregoing, if Landlord’s default is such that it cannot
reasonably be cured within thirty (30) days, then, provided that Landlord shall
commence to cure the default within thirty (30) days after Tenant gives Landlord
notice of the default and thereafter diligently pursues curing of the same,
Landlord shall be permitted such additional period of time as necessary to cure
the default before Tenant exercises Tenant’s remedies under this Section 28.5.

 

29.                                 Bankruptcy or Insolvency.

 

If any transfer of Tenant’s interest in the Property created by this Lease shall
be made under execution or similar legal process, or if a petition is filed by
or against Tenant to adjudicate Tenant a bankrupt or insolvent under any federal
or state law, or if a receiver or trustee shall be appointed for Tenant’s
business or property and such appointment is not vacated within thirty (30)
days, or if a petition is filed by or against Tenant under any provision of
federal or state law for a corporate reorganization of Tenant of an arrangement
with its creditors, of if Tenant makes an assignment for the benefit of its
creditors, or if in any other manner Tenant’s interest under this Lease passes
to another by operation of law, then, in any of said events, Tenant shall be
deemed to have committed a material breach of this Lease, and Landlord may, at
its option, terminate this Lease and re-enter the Property; but notwithstanding
such termination, Tenant shall remain liable for all rent and damages, suffered
or incurred by Landlord.

 

30.                                 Miscellaneous Provisions.

 

30.1.                        Notices. All notices from either party to the other
under this Lease shall be sent by telegram or Certified Mail, Return Receipt
Requested, or hand-delivered with a signed receipt. Whenever in this Lease
reference is made to a notice to be given, such notice shall be deemed to have
been given when mailed, wired or hand-delivered to the proper notice address of
the party to be notified; provided that notices mailed within a time period set
forth in the Lease for giving notice shall be deemed given within such time
period, if mailed within such time period. Notices to Landlord shall be
addressed to Landlord’s Notice Address. Notices to Tenant shall be addressed to
Tenant’s Notice Address.

 

30.2.                        Successors and Assigns. This Lease and covenants,
terms and conditions herein contained shall inure to the benefit of and be
binding upon Landlord, its successors and assigns, and shall be binding upon and
inure to the benefit of Tenant and its permitted successors and assigns. As used
herein the term “Tenant” includes its permitted successors and assigns, and the
term “Landlord” includes its successors and assigns.

 

30.3.                        Effect of Termination. Except as specifically
provided elsewhere in this Lease, if this Lease is terminated for any reason
other than default of Tenant, all liabilities of the parties shall be adjusted
as of the effective date of termination. Any termination hereof by reason of a
default of the Tenant shall not affect any obligation or liability of Tenant
under this Lease.

 

30.4.                        Severability. If any term, covenant or condition of
this Lease or the application thereof to any person or circumstances shall, to
any extent, be invalid or unenforceable, the remainder of this Lease, or the
application of such term, covenant or

 

26

--------------------------------------------------------------------------------


 

condition to persons or circumstances other than those as to which it is held
invalid or unenforceable, shall not be affected thereby and each term, covenant
or condition of this Lease shall be valid and be enforceable to the fullest
extent permitted by law.

 

30.5.                        Final Agreement. This Lease contains the final and
entire agreement between the parties hereto. Neither Landlord nor Tenant shall
have any obligation not expressly set forth herein; and neither party shall be
bound by any promises, conditions or representations prior to the date hereof
which are not expressly set forth therein. Any modification or amendment to this
Lease shall be in writing signed by all parties.

 

30.6.                        Governing Law. The parties agree that this Lease
shall be construed in accordance with the Laws of the State of Maryland.

 

30.7.                        Liability of Landlord. If Landlord or any successor
in interest to Landlord shall be an individual, joint venture, tenancy in
common, firm or partnership, general or limited, there shall be no personal
liability on such individual, or the members of such firm, partnership or joint
venture with respect to any of the provisions of this Lease, any obligation
arising therefrom or in connection therewith. In such event, Tenant shall look
solely to the equity of the then owner of Landlord’s interest in the Property
for the satisfaction of any remedies of Tenant in the event of a breach by the
Landlord of any of its obligations hereunder.

 

30.8.                        Brokers. Each party hereto hereby represents and
warrants to the other that in connection with the leasing of the Property, the
party so representing and warranting has not dealt with any real estate broker,
agent or finder, except for Retail Properties LLC (the “Broker”). Landlord
hereby agrees that it shall pay a commission to the Broker according to a
separate agreement. Each party shall indemnify and hold harmless the other party
from and against any claims for brokers or other commissions arising by reason
of a breach by such party of the foregoing warranty.

 

30.9.                        No Joint Venture. Nothing contained in this Lease
shall be deemed to give Landlord any interest, control or discretion in the
operation of Tenant’s business on the Property and nothing contained in this
Lease shall be construed to be or to create a partnership or joint venture
between Landlord and Tenant.

 

30.10.                  Recording. All costs of recording this Lease, or a short
form thereof, if it is recorded (including documentary stamps and transfer
taxes), shall be borne by the party desiring recordation, notwithstanding any
statute to the contrary.

 

30.11.                  Force Majeure. If Landlord or Tenant shall be delayed,
hindered in or prevented from the performance of any act or obligation required
under this Lease (other than Tenant’s obligation to pay Annual Rent and
Additional Rent hereunder) by reason of acts of God, strikes, lockouts, failure
of power or utilities, fire, vandalism, accident, flood, other casualty, riot,
insurrection, civil commotion, sabotage, explosion, war, natural or local
emergency, or other reasons of a similar nature not within the control of the
delayed party, then performance of such act or obligation shall be excused for
the period of the delay and the period for the performance of any such act or
obligation shall be extended for the period equivalent to

 

27

--------------------------------------------------------------------------------


 

the period of such delay. Notwithstanding the foregoing, the provisions of this
Section 30.11 shall not automatically extend the time period for Tenant’s
termination right provided in Section 4.4.

 

30.12.                  Landlord’s Consent. Unless otherwise provided in this
Lease, whenever Landlord’s consent, approval or other action is required under
the terms of this Lease, such consent, approval or action shall be subject to
Landlord’s sole judgment and shall be delivered in writing.

 

30.13.                  Time of Essence. Time is of the essence with respect to
the performance of every covenant and condition of this Lease.

 

30.14.                  Waiver of Jury Trial. Landlord and Tenant irrevocably
waive the respective rights to trial by jury in any action, proceeding or
counterclaim brought by either against the other (whether in contract or tort)
on any matter arising out of or relating in any way to this Lease, the
relationship of Landlord and Tenant or Tenant’s use or occupancy of the
Property.

 

Signatures on Next Page

 

28

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Lease under their
respective hands and seals as of the day and year first above written.

 

 

ATTEST:

 

LANDLORD:

 

 

 

 

 

 

HICKORY CROSSING, LLC,

 

 

a Maryland limited liability company

 

 

 

 

 

 

 

 

 

/s/ Susan Berndt

 

By:

/s/ Kirk A. Salvo

 (SEAL)

 

 

 

Name: Kirk A. Salvo

 

 

 

 

Title: Manager

 

 

 

 

 

 

 

 

 

 

TENANT:

 

 

 

 

 

 

CARROLLTON BANK, a Maryland state
chartered commercial bank

 

 

 

 

 

 

 

 

/s/ Allyson Cwiek

 

By:

/s/ Robert A. Altieri

 (SEAL)

 

 

 

President & CEO

 

29

--------------------------------------------------------------------------------


 

 

STATE OF MARYLAND

)

 

) SS:

CITY/COUNTY OF Baltimore

)

 

I HEREBY CERTIFY that on this 4th day of November, 2003, before me, the
undersigned officer, personally appeared Kirk A. Salvo, who acknowledged himself
to be the Manager of Hickory Crossing, LLC, a limited liability company, and
that he, in such capacity, being authorized to do so, executed the foregoing
instrument for the purposes therein contained, by signing the name of the
partnership, as Manager.

 

IN WITNESS WHEREOF I hereunto set my hand and Notarial Seal.

 

 

 

/s/ Susan Berndt

[g55265ks07i001.jpg]

 

 

Notary Public

My Commission expires:

 

 

 

 

 

1.10.06

 

 

 

 

 

 

 

 

 

 

 

 

STATE OF MARYLAND

)

 

) SS:

CITY/COUNTY OF Baltimore

)

 

I HEREBY CERTIFY that on this 28th day of October, 2003, before me, the
undersigned officer, personally appeared Robert A. Altieri, who acknowledged
himself to be the President of Carrollton Bank, a Maryland state chartered
commercial bank, and that he, in such capacity, being authorized to do so,
executed the foregoing instrument for the purposes therein contained, by signing
the name of the bank, as Senior Vice President.

 

IN WITNESS WHEREOF I hereunto set my hand and Notarial Seal.

 

 

 

/s/ Ivanna Teluk

 

 

Notary Public

 

 

 

My Commission expires:

 

 

 

 

 

July 1, 2006.

 

 

 

30

--------------------------------------------------------------------------------


 

LIST OF EXHIBITS

 

Exhibit A

PLAT

 

(With Commercial Center Outlined in Green and Property outlined in Red)

 

 

Exhibit A-1

CONCEPTUAL DEVELOPMENT PLAN

 

 

Exhibit A-2

FINAL DEVELOPMENT PLAN

 

 

Exhibit B

LANDLORD’S LAND SITE IMPROVEMENTS

 

 

Exhibit C

FORM OF DECLARATION OF COVENANTS, CONDITIONS AND RESTRICTIONS

 

 

Exhibit D

TENANT’S SIGN PLANS

 

 

Exhibit E

FORM OF SUBORDINATION, NON-DISTURBANCE AND ATTORNMENT AGREEMENT

 

31

--------------------------------------------------------------------------------


 

EXHIBIT A

 

PLAT

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

LANDLORD’S LAND SITE IMPROVEMENTS

 

1.

Landlord will rough grade the Property.

 

 

2.

Landlord will cause the construction of public water and sewer lines (excluding
Tenant’s water meter) serving the Property, and conduits for underground
electric and telephone lines all to within five feet (5’) of the boundary of the
Property.

 

32

--------------------------------------------------------------------------------
